Citation Nr: 1231626	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955 and from November 1958 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Nashville, Tennessee, Regional Office (RO).

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded this matter in November 2009, June 2010 and April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants a TDIU rating, a complete grant of the benefits sought on appeal and a discussion of VA's duty to notify and assist is unnecessary.  

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent his from following and maintaining gainful employment.  In this regard, the Board finds that the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked in the year 1998.  See "XI. Industrial Adjustment," VA Social Work Social and Industrial Survey, Jan. 4, 2011.  Therefore, the determinative matter centers on whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16. 

Under applicable criteria, a TDIU rating may be assisted where a veteran's has a service-connected disability(ies) (I) rated 60 percent or more disabling or (II) 40 percent disabling, with sufficient additional disability evaluation(s) to yield at least 70 percent combined disability evaluation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Service connection is in effect for bilateral hearing loss, rated 10 percent disabling, prior to December 28, 2009, and 20 percent disabling, since December 29, 2009; and a noncompensable disability evaluation is in effect for an inguinal hernia.  For the period under review the Veteran's disability evaluations are 10 percent disabling, prior to December 28, 2009, and 20 percent disabling, since December 29, 2009.  Therefore, the minimum threshold percentage requirement for a TDIU rating has not met.  See 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, because the RO had not submitted the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration, in September 2010, the Board remanded this matter and instructed the RO to do so.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared,

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Given the impact his service-connected disabilities have on his employability is within his personal observation, the Board finds that the Veteran's numerous statements on this matter, to include at October 2009 Board testimony, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has provided a generally consistent account, to include solely for the purpose of obtaining medical care and treatment.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the Veteran's account on these matters to provide competent, credible and highly probative evidence, tending to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

The medical evidence of record also shows that the Veteran's service-connected disabilities, in the aggregate, render him unemployable.  Specifically, a January 2011 VA Social Work Social and Industrial Survey and respective June 2011 and July 2011 supplemental opinions provide clear examination opinions that service-disabilities preclude the Veteran from driving, generally, and operating any type of machinery, as well as severely impair his ability to communicate in an occupational setting.  Moreover, the examination opinions document clear and highly probative assessments that, severity of his service connected disabilities, medical history, level of education, special training and previous work experiences, and credible account of symptomatology, the Veteran's service-connected disabilities render him unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the these opinions are consistent with a May 2012 memorandum from a qualified VA occupational professional to the Director of Compensation and Pension and the August 2008 statement of private audiologist H. Hallenback, Au.D.  Thus, the most probative evidence addressing the determinative question before the Board provides clear opinions with cogent rationales, weighing in favor of the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges the May 2012 determination of the Director of Compensation and Pension that the evidence contains medical records suggesting nonservice-connected disabilities render the Veteran unemployable.  However, the conclusion fails to reflect adequate consideration of the Veteran's competent and credible account of the symptomatology and occupational difficulties.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, supra.  This proposition is also generally inconsistent with the other evidence of record, medical and lay.  As such, the deficiencies render reasoning and logic of the May 2012 opinion set forth in the memorandum of the Director of Compensation and Pension incomplete and of limited, if any, the probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In sum, the Board finds that the totality of the evidence, medical and lay, shows that the aggregate symptoms associated with the Veteran's multiple service-connected disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to TDIU rating and the claim is granted.  


ORDER

A TDIU rating is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


